Citation Nr: 1709608	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for a right knee disability and assigned an initial noncompensable disability rating, effective October 3, 2000. 

In July 2004, the RO assigned an initial 10 percent disability rating for the service-connected right knee disability, effective October 3, 2000.  

In July 2003, December 2004, and June 2007, the Board remanded the matter for further development.

In June 2009, the Board denied a higher initial rating for the right knee disability.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  

In February 2010, the Court vacated the Board's June 2009 decision and remanded the case for readjudication in compliance with directives specified in a January 2010 Joint Motion for Remand (JMR) filed by counsel for the Veteran and VA. 

In April 2010, September 2010, and April 2016, the Board remanded the matter for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right knee disability has been manifested by flexion limited to at worst 40 degrees, but has not caused limitation of extension, subluxation or instability, dislocated semilunar cartilage with locking, pain, and effusion into the joint, or impairment of the tibia and fibula.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claims file contains VA treatment records to December 2016, Social Security Administration records (including private treatment records), VA examination reports and addenda, and lay statements of the Veteran. 

The Board's April 2016 remand directed the RO to schedule the Veteran for a VA knee examination.  The VA examination was scheduled in December 2016 in accordance with the Board's remand instructions, but the Veteran failed without explanation to report.  There is no indication that he provided any reasons for not reporting for the examination, and there is no indication of good cause for his failure to report for the scheduled examination.

The December 2016 supplemental statement of the case (SSOC) informed the Veteran of the finding that he had failed to report for the VA examination scheduled for December 2016.  Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the claims file does not include a copy of the notice provided to the Veteran, he has not disputed the report in the SSOC that he failed to report for the needed VA examination, or asserted that he did not receive notice of the examination.  The Veteran's representative, in a January 2017 Statement and a February 2017 Appellate Brief, did not assert that the Veteran did not receive notice, and did not otherwise provide good cause for failure to appear for examination.

The JMR was based on the Board's failure to insure that the Veteran was afforded a contemporaneous examination.  The Board subsequently remanded the appeal so that such an examination could be provided.  The Board's April 2016 remand explained that a current examination was needed in this case because the Veteran reported that his symptoms had gotten worse since the last VA examination in December 2013. 

The provisions of 38 C.F.R. § 3.655 make clear that when a claimant fails to appear for a necessary examination scheduled in conjunction with an original compensation claim, "the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  In order to render a determination in this case, the Board must consider the Veteran's claim based on the evidence of record.

All necessary development has been accomplished to the extent possible and appellate review may proceed.  Also, while the Board recognizes that during the course of this appeal the case of Correia v. McDonald, 28 Vet. App. 158 (2016) was issued holding that the provisions of 38 C.F.R. § 4.59 required certain findings in VA orthopedic examinations; no further development is warranted in light of the Veteran's failure to report for the prior scheduled examination.  In addition, the Court has more recently held that 38 C.F.R. § 4.59 would not apply where, as in this case, the disability is already rated at at least the minimum compensable level.  Vilfranc v. McDonald, No. 15-0904; 2017 U.S. App. Vet. Claims LEXIS 9.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In the case of an initial rating, separate ratings can be assigned for separate periods of time beginning with the effective date of service connection.  Fenderson v. West, 12 Vet App 119 (1999).  

The evaluation of the same disability under multiple diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2016).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran right knee arthritis is currently rated under Diagnostic Code 5010.  See 38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5010.

The rating schedule provides that arthritis due to trauma under Diagnostic Code 5010 should be rated as degenerative arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, for disabilities rated as arthritis, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The knee is considered one major joint.  38 C.F.R. § 4.45.

Diagnostic Codes 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under Diagnostic Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  

Under Diagnostic Code 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

A November 1999 VA contract examination revealed no evidence of heat, redness, swelling, effusion, drainage, or abnormal movements of the right knee.  The VA examiner noted that the Veteran was able to extend and flex his right knee with no pain.

In his October 2000 claim, the Veteran reported that his right knee hurt when he walked or stood for short periods of time.  In March 2001, the Veteran reported that his right knee was "in bad shape."  

In an October 2001 VA contract examination, the examiner diagnosed right knee osteoarthropathy and patella chondromalacia, secondary to left knee injury.  During the examination, the Veteran reported that he experienced right knee pain and used Tylenol for relief.  He reported that he was able to continue his usual daily activities.  On examination, there was no heat, redness, swelling, or effusion.  The right knee had range of motion up to 150 degrees with no pain.  Drawer and McMurray tests were negative.  No weakness, fatigue, or lack of endurance was noted.  

In his August 2002 substantive appeal, the Veteran reported weakness and swelling in his right knee.  

In an October 2002 statement, the Veteran reported problems with knee giveway, buckling, and swelling, and problems walking, standing, or sitting for a long period of time.  

A November 2003 VA treatment record notes the Veteran's reports of right knee pain, giveway, swelling, and locking.  Examination showed range of motion to 140 degrees, with no effusion, instability, or crepitus.  The McMurray test was positive, and a possible meniscal tear was noted.  A November 2003 MRI of the right knee was normal, with no significant soft tissue abnormalities identified.

A March 2004 VA treatment record notes pain in the right knee but no swelling or warmth.  Another March 2004 VA treatment record notes that the Veteran's pain is worse with standing, walking, and sitting for prolonged periods of time.  

An April 2004 VA examination report shows full range of motion and no display of pain during range of motion testing.  An April 2004 MRI of the right knee showed mild cartilage thinning without evidence for focal defect, which was otherwise normal.  Ligaments were intact.  A May 2004 addendum notes that the MRI shows evidence of mild osteoarthritis of the right knee.

As the November 2003 and April 2004 VA examiner did not note review of the claims folder, the Board remanded for further VA medical opinion in December 2004.

In a January 2005 statement, the Veteran reported that he has trouble standing, walking, or bending for more than fifteen minutes.  He also reported knee swelling, popping, buckling, and aching.

A January 2005 VA treatment record shows the Veteran reported knee pain, swelling, and giveway.  Examination revealed no crepitus or effusion, and range of motion was described as "good."

In May 2005, the Veteran was unable to attend the scheduled VA examination and called to report that he was unable to make it.  

In a January 2006 VA addendum, a VA opinion provider opined that the Veteran's MRI is consistent with his examinations and shows mild degenerative disease of the right knee as evidenced by cartilage thinning.  In a September 2006 VA addendum, he noted that the Veteran's right knee symptomatology appears to be caused by his mild osteoarthropathy of the right knee.

In a June 2009 decision, the Board denied the Veteran's claim for a rating in excess of 10 percent disabling.

In a September 2009 Social Security Administration (SSA) Disability Evaluation Report, the examiner noted tenderness of the right knee medially and laterally with some decreased flexion affecting the Veteran's ability to walk, stand, and sit.  August 2009 range of motion testing revealed flexion to 110 degrees, and normal extension for the right knee.

In a January 2010 JMR, the parties agreed that remand was appropriate in order to obtain a new VA examination as there was no VA examination (rather than record review) since the Veteran had reported worsening of his right knee condition.

A February 2010 private treatment record noted that the Veteran was able to squat half way down and get back up, but the action hurt his knee.  The PTR also noted there was no tenderness, swelling, or redness, but there was mild crepitus in his right knee.  Testing showed right knee flexion to 65 and extension to 0.

In April 2010, the Board remanded for a new VA examination.

A May 2010 private treatment record shows the Veteran reported severe pain in his right knee, aggravated by bending, and prolonged standing or walking.  It also shows no tenderness, swelling, or redness, but mild crepitus.

The Veteran was scheduled for a VA examination in June 2010 but failed to report.

However, the Veteran submitted a statement indicating that he did not receive notice of the VA examination, and asked for the examination to be rescheduled.

In August 2010, the Veteran reported worsening since his last VA examination.  He reported knee buckling, giveway, swelling, and pain, and inability to stand or walk for more than 15 or 20 minutes.  

In September 2010, the Board remanded for a new VA examination.

In a December 2010 Physical Residual Functional Capacity Questionnaire, the Veteran's private physician reported joint pain and weakness.

The Veteran underwent VA examination in relation to his knee claim in December 2011.  The examiner diagnosed patellofemoral syndrome.  The Veteran reported knee swelling, locking, and giveway, but no history of subluxation or dislocation.  The Veteran reported taking Vicodin, which made him feel dizzy.  He also reported that standing and stooping worsened his condition, but did not report flare-ups.  Examination revealed flexion to 40 degrees with pain, and normal extension.  Muscle strength was 3 out of 5.  The examiner opined that there might be additional limitation of motion secondary to weakened movement.  Testing did not show evidence of medial or lateral instability, and the examiner noted that there was no history of any meniscal condition.

In December 2013, the Veteran underwent further VA examination.  The examiner diagnosed degenerative arthritis of the right knee.  The Veteran reported stiffness, pain, and decreased motion in his right knee with no flare-ups.  He reported that he took Percocet for knee pain.  

On examination, right knee flexion was limited to 90 degrees with no objective evidence of painful motion.  There was no limitation of extension and no objective evidence of painful motion.  The Veteran was able to perform repetitive testing, with flexion to 90 degrees and no limitation of extension.  The examiner opined that there was no pain, weakness, fatigability, or incoordination during range of motion testing of the right knee, and no additional range of motion loss after repetitive testing.  There was no tenderness or pain to palpation, and strength testing was normal.  

Anterior instability, posterior instability, and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner noted the Veteran did not have any meniscal condition or surgical procedures for a meniscal condition.  The VA examiner noted the Veteran uses a brace for his left knee and a cane for his low back condition.  The VA examiner opined that the Veteran's knees impact his ability to work in that he can only walk for short distances, stand for short periods of time, sit for short periods of time, and cannot kneel, squat, or climb stairs.    

An August 2014 VA treatment record shows that the Veteran had a motor scooter.  In a December 2014 statement, he reported that he needed the motor scooter due to his knee disabilities.  

A March 2015 VA treatment record notes that the Veteran received medications for knee pain, and that his joints showed normal range of motion with only mild tenderness and no synovitis or effusion.

An April 2015 VA treatment record notes that the Veteran requested an elastic knee brace for stability of a painful knee.  However, there were no clinical findings of instability.  It is also unclear whether the request was for the Veteran's right or left knee as he was previously noted to have used a brace on his left knee.

A September 2015 VA treatment record notes the Veteran's report that he was not taking medication and that his joint pain was "okay."

In a March 2016 statement, the Veteran reported that his symptoms had gotten worse. 

In a March 2016 brief to the Board, the Veteran's representative asserted that the Veteran experienced pain with flexion to 90 degrees during the December 2013 VA examination and that he experienced flare-ups causing fatigue, weakness, and additional decreased motion with stiffness and locking.

A June 2016 VA treatment record notes the Veteran's report that he was supposed to get a power scooter because of a right thigh blood clot.  The treatment record also notes that the Veteran did not need a power scooter as he could walk.

The Veteran's VA and private treatment records show the Veteran's consistent complaints of knee pain.  See, e.g., November 2003 VA Treatment Record; May 2010 Private Treatment Record; February 2015 VA Treatment Record.

A rating higher than 10 percent based on limitation of motion requires at least flexion limited to or approximating 30 degrees under Diagnostic Code 5260 or extension limited to or approximating 15 degrees under Diagnostic Code 5261.  However, the evidence of record shows normal extension for the entire appeal period.  In addition, the evidence does not show limitation of flexion more nearly approximating 30 degrees or less.  The October 2001 VA contract examination showed flexion up to 150 degrees with no pain.  VA treatment records following the examination showed full range of motion to 140 degrees.  See November 2003 VA Treatment Record; April 2004 VA Treatment Record.  An August 2009 test revealed flexion to 110 degrees.  

A February 2010 private treatment record shows flexion to 65 degrees.  While the VA examiner noted in December 2011 that there was flexion to 40 degrees, and opined that there might be additional limitation of motion secondary to weakened movement, the examiner did not describe the degree of additional limitation.  

The most recent VA examination, in December 2013, revealed flexion to 90 degrees with no objective evidence of painful motion, and no additional limitation of flexion with repetitive testing.  A March 2015 VA treatment record notes that the joints showed normal range of motion.  In the March 2016 IHP, the Veteran's representative asserted that the Veteran experienced additional decreased motion beyond the December 2013 finding of 90 degrees flexion, but did not describe the additional claimed limitation.  

The Veteran has not described right knee flexion limited to 30 degrees, which would allow for a higher rating.  Unfortunately, because the Veteran did not appear for the scheduled December 2016 examination, further range of motion testing could not be conducted.  The above range of motion findings, together with all evidence of record, do not show that the Veteran's right knee flexion more nearly approximates 30 degrees or less, warranting a higher 20 percent rating.

Additionally, an increased disability rating is not warranted under alternate diagnostic codes regarding disabilities of the knee.  The evidence does not show dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warranting a 20 percent rating under Diagnostic Code 5258.  

The October 2001 VA contract examiner performed the McMurray test, which tests for tears in the meniscus.  The test results were within normal limits.  The October 2001 VA contract examiner diagnosed the Veteran with mild osteoarthropathy and patellar chondromalacia, the latter suggesting involvement of the meniscus.  A November 2003 VA treatment record showed a positive McMurray test, and a possible meniscal tear was noted.  However, the November 2003 MRI of the right knee was normal, with no significant soft tissue abnormalities identified.  

An April 2004 MRI of the right knee showed mild cartilage thinning without evidence for focal defect, which was otherwise normal.  The December 2011 VA examiner noted that there was no history of any meniscal condition.  The December 2013 VA examiner indicated that the Veteran did not have any meniscal condition or surgical procedures for a meniscal condition.  

Moreover, the VA examinations and VA treatment records show no effusion.  See October 2001 VA Examination Report; November 1999 VA Contract Examination Report; November 2003 VA Treatment Record; January 2005 VA Treatment Record; March 2015 VA Treatment Record.  The Board notes that there are some suggestions of a meniscal condition in the record, and acknowledges the Veteran's reports of pain and locking in his right knee.  However, as effusion is a necessary element of a 20 percent rating under Diagnostic Code 2528, the requirements for such a rating have not been met.

In addition, there was no finding of recurrent subluxation or lateral instability warranting a separate rating under Diagnostic Code 5257.  The October 2001 VA contract examination showed no instability, and the Drawer test, which evaluates the anterior cruciate ligament, was within normal limits.  A November 2003 VA treatment record specifically indicated that there was no instability.  The April 2004 MRI showed intact ligaments.  The December 2011 VA examiner also noted that testing did not show medial or lateral instability.  

The December 2013 VA examiner noted that anterior, posterior, and medial-lateral instability tests were normal.  The December 2013 VA examiner also indicated that there was no evidence or history of recurrent patellar subluxation or dislocation.  An April 2015 VA treatment record shows that the Veteran requested an elastic knee brace for stability of a painful knee, but does not indicate which knee and does not contain any clinical findings of instability. 

The Board notes that the Veteran has reported perceiving some instability in his right knee.  The Veteran is competent to report his knee symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran uses the terms buckle, weakness, and giveway.  However, Diagnostic Code 5257 contemplates instability of the ligament rather than pain-related imbalance or buckling.  Here, the medical evidence consistently shows a lack of any right knee instability or subluxation and that the ligaments were normal on examination and testing.  The Board places greater probative weight on these consistent, clinical findings than on the Veteran's perceptions of instability.  As such, a rating under Diagnostic Code 5257 is not warranted for the Veteran's right knee.

The record also does not suggest that the Veteran has ankylosis inasmuch as he has always had significant range of motion on examinations.  There has not been symptomatic removal of semilunar cartilage, as noted by examiners who found that there was no history of meniscal surgery.  There has also not been current impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5259, 5262, and 5263 are not for application.  DCs 5256, 5259, 5262, 5263.  

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Only if the criteria do not reasonably describe the claimant's disability level and symptomatology, then a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Although the rating schedule contemplates knee pain, aching, weakness, swelling, giveway, buckling, locking, popping, stiffness, and limitations in movement, it does not contemplate dizziness from medication used to treat knee pain.  During the December 2011 VA examination, the Veteran reported dizziness from Vicodin taken for right knee pain.  However, the Veteran's reference to dizziness is limited to one medication taken at one particular point in time, and the severity of the Veteran's reported dizziness was not described.  The Veteran has not asserted interference with employment nor hospitalizations resulting from dizziness.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Veteran was awarded a total rating based on individual unemployability due to service-connected disability (TDIU) in the Board's April 2016 decision.  The Board finds that further consideration of the issue of entitlement to a TDIU is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his right knee disability.  Therefore, the benefit of the doubt doctrine does not apply in the instant appeal and his rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for the Veteran's right knee disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


